*1213The record confirms that claimant did not have sufficient earnings in either his basic or alternate base period to file a valid original claim pursuant to Labor Law § 527. For purposes of the basic condition, claimant’s base period covered the period of July 1, 2009 through June 30, 2010 (see Labor Law § 520 [1]). During this period, claimant was only employed for one calendar quarter and, therefore, did not satisfy the requirements of the basic condition (see Labor Law § 527 [1]; Matter of Stennett [Commissioner of Labor], 54 AD3d 478, 479 [2008]). Turning to the alternate condition, claimant’s base period, covered the period of October 1, 2009 through September 30, 2010 (see Labor Law § 520 [2]). Claimant earned $6,447.20 during this period and his high calendar quarter earnings were $4,741.60. As such, it is clear that claimant did not earn 11/2 times the high calendar quarter earnings during this period and, therefore, did not satisfy the alternate condition (see Labor Law § 527 [2]; Matter of Sotomayor [Commissioner of Labor], 34 AD3d 957, 958 [2006]).
Rose, J.P., Spain, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.